JAMES HUNTER, III, Circuit Judge,
dissenting.
Appellant contends that the Delaware statutes,1 requiring an unsuccessful litigant to post an appeal bond prior to receiving de novo review in the Superior Court, operate to deny indigents due process of law. He *913also argues that the bond requirement violates equal protection of the laws because it: 1) deprives indigents of their right to appeal and 2) affords justice of the peace court defendants fewer procedural safeguards than available to defendants in courts of record. Because I believe that the Supreme Court’s decision in State ex rel. Caulk v. Nichols, 408 U.S. 901, 92 S.Ct. 2501, 33 L.Ed.2d 327 (1972), dismissing appeal from 281 A.2d 24 (Del.1971), bars appellant’s due process and first equal protection challenge, and that his remaining equal protection claim is without merit, I respectfully dissent.
I.
Caulk involved a constitutional challenge to the identical Delaware statute. The Delaware Supreme Court rejected Caulk’s claim that the statute, which requires an unsuccessful defendant to post a bond prior to appealing an adverse determination by the Justice of the Peace, violated the Equal Protection Clause of the Constitution. Moreover the Delaware court also explicitly rejected Caulk’s due process challenge as well:
Appellants next contend that, by the bond requirement, they are denied due . process of law because they are deprived of the fundamental right to litigate ... We find no ground for holding that they have been deprived of a right to trial.
281 A.2d at 27.
Caulk appealed the decision of Delaware’s highest court to the United States Supreme Court. That court dismissed the appeal for want of a substantial federal question. The dismissal was a decision on the merits, and is binding, upon lower courts.2
The Supreme Court explained the precedential effect of dismissals for want of a substantial federal question and summary affirmances3 in Hicks v. Miranda, 422 U.S. 332, 95 S.Ct. 2281, 45 L.Ed.2d 223 (1975). As the majority observes, Hicks counseled lower courts to treat summary affirmances and dismissals for want of a substantial federal question as decisions on the merits which were binding upon them “until such time as the Court informs [them] that they are not.” Id. at 345, 95 S.Ct. at 2289. This court recognized soon after Hicks that there was no longer any doubt that dismissals of appeals by the Supreme Court for want of a substantial federal question were decisions on the merits that were to be accorded binding precedential effect. Colorado Springs Amusements, Ltd. v. Rizzo, 524 F.2d 571 (3d Cir. 1975), cert. denied, 428 U.S. 913, 96 S.Ct. 3228, 49 L.Ed.2d 1222 (1976). See also Government of the Virgin Islands v. 19.623 Acres of Land, 536 F.2d 566 (3d Cir. 1976).
The majority contends that supervening case law has substantially eroded the Hicks rule. I disagree. The cases discussed by the majority represent an exposition rather than a rejection of the Hicks doctrine.
In Mandel v. Bradley, 432 U.S. 173, 97 S.Ct. 2238, 53 L.Ed.2d 199 (1977), the Supreme Court explained the scope and effect of summary affirmances and dismissals for want of a substantial federal question.4 Noting that such action is an affirmance of the judgment and not the rationale of the lower court, the Court stated that summary affirmances and dismissals for want of a substantial federal question “reject the specific challenges presented in the statement of jurisdiction.” Id. at 176, 97 S.Ct. at 2240. The Court then cautioned lower courts on the binding nature of summary dispositions: *914“[t]hey do prevent lower courts from coming to opposite conclusions on the precise issues presented and necessarily decided by those actions.” Id. (emphasis added).5
The Supreme Court’s recent decision in Illinois State Board of Elections v. Socialist Workers Party, 440 U.S. 173, 99 S.Ct. 983, 59 L.Ed.2d 230 (1979), also represents an explanation rather than a rejection of Hicks. That case merely rehearsed the teaching of Mandel — summary affirmances and dismissals for want of a substantial federal question reach “the precise issues presented and necessarily decided by those actions.” 440 U.S. at 182, 99 S.Ct. at 989. Contrary to the majority’s assertion, Illinois State Board of Elections, did not provide lower courts with any “further leeway” to examine the merits of issues already decided by the Supreme Court’s summary affirmances and dismissals for want of a substantial federal question.
Any concern that the Supreme Court had implicitly retreated from Hicks in Mandel and Illinois State Board of Elections should be laid to rest by its decision the same term as Illinois State Board of Elections in Washington v. Confederated Bands and Tribes of the Yakima Indian Nation, 439 U.S. 463, 99 S.Ct. 740, 58 L.Ed.2d 740 (1979). In that case, Justice Stewart, citing Hicks reaffirmed that summary affirmances “are, of course, to be taken as rulings on the merits.” Id. at 477 n.20, 99 S.Ct. at 749. The Court did not grant lower courts any discretion to decide whether summary affirmances and dismissals for want of a substantial federal question should be accorded binding precedential effect. Rather, the Court adhered to its consistent position that “it is not at all unusual for the Court to find it appropriate to give full consideration to a question that has been the subject of previous summary action.” 439 U.S. at 477 n.20, 99 S.Ct. at 749 (emphasis added).6 Here, the Court was referring to its own reconsideration of summary action, and not reconsideration by lower courts.
Therefore, as Professor Moore has observed, Mandel and Illinois State Board of Elections did not signal a retreat from the Hicks doctrine:
In sum, [after discussing Mandel and Illinois State Board of Elections], dismissals of appeals from state courts for want of a substantial federal question and summary affirmances of lower federal court judgments for like reason are decisions on the merits, and are binding upon lower courts, in spite of the fact that such dispositions are made on the basis of the appellant’s jurisdictional statement and the appellee’s motion to dismiss or affirm, without oral argument or full briefs on the merits.
12 Moore’s Federal Practice 1400.05-1, at 4-25 (2d ed. 1980) (footnotes omitted) (emphasis added).
II.
Applying Hicks and its progeny to this case, we are required to examine the “specific challenges presented in the statement of jurisdiction” in Caulk to determine if the Supreme Court’s dismissal for want of a substantial federal question in that case precludes us from reaching the merits of Lecates’ appeal. I conclude that the issues raised in Caulk are indistinguishable from those raised in this appeal.
The jurisdictional statement in Caulk presented three questions:
1. Whether 10 Del.C. § 9578 which makes a prerequisite for an appeal from a Justice of the Peace Court the *915posting of a security bond within 15 days in the amount of the judgment and costs denies to indigents the equal protection of the law as guaranteed by the fourteenth amendment.
2. Whether said statute arbitrarily discriminates against all defendants of the Justice of the Peace in violation of the equal protection clause.
3. Whether said statute denies to indigents the due process of law guaranteed by the fourteenth amendment in that it arbitrarily and capriciously denies to indigents access to the courts and an opportunity to appeal.7
Thus, I note that question three presented to the Supreme Court the precise due process question that the majority now decides.
The majority seeks to distinguish Caulk by claiming that the due process claim raised in that case was limited to deprivation of the right to appeal, and did not challenge the question of the right to jury trial nor the right to a legally trained judge.8 However, the Caulk jurisdictional statement addressed these two specific due process claims:
In Delaware defendants in the Justice of the Peace Court have no choice in going to that court or another court where they would have a right to a Judge learned in the law and a trial by Jury. Yet a losing indigent litigant with an unskilled Judge has no meaningful right to appeal.
Jurisdictional statement at 8, reprinted in Appendix for Appellant at lOf. Furthermore, it argued that “a defendant in the Justice of the Peace Court has no right to a jury trial (there being no removal statute in Delaware) and has no right to a judge learned in the law (none of the 53 Justices of the Peace is a graduate of a law school).” Jurisdictional Statement at 9, reprinted in Appendix for Appellant at lOf. Thus, by dismissing Caulk’s appeal for want of a substantial federal question, the Supreme Court has already squarely decided the “precise issues” of Leeates’ appeal.9
The majority also asserts that the Court’s notation of probable jurisdiction in Patterson v. Warner, 371 F.2d 1362 (S.D.W.Va. 1972), prob. juris, noted, 411 U.S. 905, 93 S.Ct. 1533, 36 L.Ed.2d 194 (1973), represented a “doctrinal development”10 that tempered the effect of Caulk. In Patterson the Court never reached the merits of the constitutional challenge to West Virginia’s double appeal bond requirement, remanding the case because of an intervening change in state law. The majority would have us say that this notation of probable jurisdiction represented a reversal by the Supreme Court of its views concerning the constitutionality of appeal bond statutes. I cannot read Patterson as a “doctrinal development freeing the lower courts from the strictures of the Hicks v. Miranda rule.” Although the jurisdictional statement in Patterson did raise due process questions concerning an indigent’s right to access to the courts and appeal, the Supreme Court’s remand of *916the case prior to plenary review makes it impossible to state with certainty which issues in the jurisdictional statement the Court thought were substantial. The Court’s mere notation of probable jurisdiction did not constitute “full consideration” of a question that had been the subject of summary action in Caulk. Confederated Bands and Tribes, 439 U.S. at 77 n.20, 99 S.Ct. at 749.11
Moreover, the Court’s per curiam opinion accompanying its remand in Patterson included a citation to Lindsey v. Normet.12 I agree with the district court’s judgment that “[t]he most reasonable interpretation of the court’s remark and its citation to Lindsey v. Normet, a case which struck down a double bond requirement applied in forcible entry and detainer actions, is that the court was concerned with the unique problems posed by a double bond requirement.” Lecates v. Justice of the Peace Court No. 4, No. 76-295, slip op. at 6 (D.Del. July 12, 1977) (emphasis original). As Judge Stapleton observed, “I find no suggestion [in Patterson] that the court intended to review the broader question of the constitutionality of appeal bonds in general.” Id.13
Therefore, I do not believe that the Supreme Court’s notation of probable jurisdiction in Patterson represented a reversal of Caulk and would find appellant’s due process challenge to be foreclosed by the latter case.
III.
Appellant also advances two equal protection challenges to the appeal bond statute: 1) the bond requirement denies indigents equal access to appeal in a court of record and thereby violates Lecates’ right to equal protection; and 2) the bond requirement violates his right to equal protection because similarly situated indigent defendants in courts of record receive greater procedural protection than those in Justice of the Peace courts.
Lecates’ first equal protection claim, that indigents are denied the right to appeal that is available to more affluent litigants, was squarely presented to the Supreme Court in Caulk and is foreclosed by that case. See text accompanying note 7 supra.
The essence of appellant’s second equal protection argument is that he received fewer procedural safeguards as a defendant in the Justice of the Peace Court than he would have as a defendant in the Superior or Common Pleas courts. Even if we assume, arguendo, that appellant’s assertion is correct, it does not make out a successful claim under the Equal Protection Clause.
*917. State laws are entitled to a presumption of validity against attack under the Equal Protection Clause unless they bear no rational relationship to a permissible state objective. Parham v. Hughes, 441 U.S. 347, 351, 99 S.Ct. 1742, 1745, 60 L.Ed.2d 269 (1979). No stricter scrutiny than rationality will be employed unless the state creates classifications that are “suspect,” Korematsu v. United States, 323 U.S. 214, 216, 65 S.Ct. 193, 194, 89 L.Ed. 194 (1944) or impinge upon a “fundamental right.” San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 33-34, 93 S.Ct. 1278, 1296-1297, 36 L.Ed.2d 16 (1973). Here, the allegedly disfavored class of Justice of the Peace Court defendants clearly is not suspect, United States v. Carolene Products Company, 304 U.S. 144, 153 n.4, 58 S.Ct. 778, 784, 82 L.Ed. 1234 (1938), nor is there a fundamental right to any particular mode of resolving civil disputes. See CountryWide Insurance Company v. Harnett, 426 F.Supp. 1030, 1032 (S.D.N.Y.), aff’d. 431 U.S. 934, 97 S.Ct. 2644, 53 L.Ed.2d 252 (1977) (no basic constitutional right to litigate all disputes); Cf. United States v. Kras, 409 U.S. 434, 444-45, 93 S.Ct. 631, 637, 34 L.Ed.2d 626 (1973) (right to discharge in bankruptcy is not fundamental, stressing availability of alternative procedures). Therefore, the Delaware Justice of the Peace Court scheme must be upheld against equal protection attack if it has a rational basis.
I find that there is a rational and permissible basis for Delaware’s decision to establish Justice of the Peace courts as a streamlined, alternative forum to courts of record. The Justice of the Peace Court provides litigants with an inexpensive and expedited means of resolving petty disputes. Moreover, as the district court observed:
Delaware also provides that one who is determined by this expedited process to be liable to his opponent may have access to the full panoply of procedural rights so long as he or she provides assurance that payment will be forthcoming after the time necessary to afford those protections has been consumed.
Lecates v. Justice of the Peace Court No. 4, No. 76-295, slip op. at 6 (D.Del. December 12, 1979). Accordingly, I find no violation of equal protection of the laws.
IV.
. For the foregoing reasons, I would affirm the judgment of the district court.

. Del.Code Ann. tit. 10 §§ 9571-72 provides: § 9571. Time for appeals; security.
(a) An appeal shall be allowed by the justice at any time within 15 days from the day of giving the judgment and not after, counting that day as one, upon the party entitled to the appeal or his agent praying it.
(b) The party appealing shall offer security in such sum as the justice deems sufficient to cover the judgment appealed from and the costs on the appeal.
(c) An appeal shall be allowed to executors or administrators without security.
(d) When the plaintiff is the appellant and no counterclaim is involved, such plaintiff need offer no security to cover the judgment appealed from or the costs; provided, that the costs of the proceedings before the justice are paid before the appeal is taken and the advance deposit for costs provided in the Superior Court Rules is made. (Code 1852, §§ 2139, 2141; Code 1915, § 4035; 34 Del. Laws, c. 223, § 1; Code 1935, § 4522; 10 Del.C.1953, § 9578; 54 Del.Laws, c. 242.) § 9572. Entry of security on appeal.
(a) The justice of the peace who allows an appeal shall make an entry of the security offered on appeal as follows:
“On the day of , A. D. , the said A. B. appeals and C. D. becomes surety in the sum of Dollars, that the said appeal shall be prosecuted with effect and also that any judgment which shall be rendered against the said A. B. or his executors or administrators upon the said appeal shall be satisfied, and the said C. D. hereby authorizes and empowers the Superi- or Court of the State of Delaware in and for County to give judgment against me, the said C. D., or my executors or administrators, as surety, for the same amount as shall be given against the said A. B. , or his executors or administrators, and such judgment, if and when entered, shall be a lien upon my real estate, and may be collected and treated as any other judgment in said Superior Court.”
(b) The entry of security shall be signed by the sureties or it shall be void. (Code 1852, § 2140; 18 Del. Laws, c. 678, § 1; Code 1915, § 4035; 34 Del.Laws, c. 223, § 1; Code 1935, § 4522; 10 Del.C. 1953, § 9579.)


. A dismissal of an appeal from a federal or state court for want of a substantial question is necessarily a disposition on the merits because it lies within the Supreme Court’s obligatory jurisdiction under 28 U.S.C. § 1257 (1976). See 12 Moore’s Federal Practice r 400.05-1, at 4-18 (2d ed. 1980).


. The distinction between a dismissal for want of a substantial federal question and a summary affirmance is largely historical: there is no practical difference between them. See 16 C. Wright, A. Miller, E. Cooper & E. Gressman, Federal Practice and Procedure: Jurisdiction § 4014 at 639 (1977).


. The Court had noted in Hicks that “ [ascertaining the reach and content of summary actions may itself present issues of real substance.” 422 U.S. at 345 n.14, 95 S.Ct. at 2289.


. The majority’s reading of Mandel is based on Justice Brennan’s concurring opinion. Typescript at 9 & n. 10. However the concurrence was just that — a concurring opinion which was not joined by any other member of the Court.


. In Edelman v. Jordan, 415 U.S. 651, 671, 94 S.Ct. 1347, 1359, 39 L.Ed.2d 662 (1974), the Court recognized that it may itself reexamine the authority of summary dispositions more readily than authority established by full-scale argument and disposition. 16 C. Wright, A. Miller, E. Cooper & E. Gressman, Federal Practice and Procedure: Jurisdiction § 4014 (1977). Accord, Caban v. Mohammed, 441 U.S. 380, 390 n.9, 99 S.Ct. 1760, 1767, 60 L.Ed.2d 297 (1979), Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 309 n.l, 96 S.Ct. 2562, 2564, 49 L.Ed.2d 520 (1976).


. Jurisdictional statement, State ex rel. Caulk v. Nichols, No. 71-5302, at 3, reprinted in Appendix for Appellant, at 5f.


. I am skeptical that this case presents anything more than a challenge to the constitutionality of the appeal bond requirement. If there were no bond requirement, the de novo review in the Superior Court would afford litigants the full panoply of due process rights including the right to the jury trial and a legally trained judge Cf. North v. Russell, 427 U.S. 328, 96 S.Ct. 2709, 49 L.Ed.2d 534 (1976).


. The majority also seeks to distinguish this case from Caulk by noting the factual distinctions between them. No Supreme Court case has ever limited the precedential effect of a summary affirmance or dismissal for want of a substantial federal question to the precise facts presented, even though some commentators have argued that the reach and content of summary dispositions should be so limited. Comment, The Precedential Weight of a Dismissal by the Supreme Court for Want of a Substantial Federal Question: Some Implications of Hicks v. Miranda, 76 Colum.L.Rev. 508, 529 (1976).


. In Hicks the Court advised that “inferior courts had best adhere to the view that if the Court has branded a question as unsubstantial, it remains so except when doctrinal developments indicate otherwise.” 422 U.S. at 344, 95 S.Ct. at 2289.


. As the leading treatise on Supreme Court practice explains, a notation of probable jurisdiction merely means that the Court has determined that an appeal should be fully briefed and argued and that “no jurisdictional problems seems apparent.” Moreover, “[sjince only ‘probable jurisdiction’ has been noted .. . such an order does not foreclose argument on a jurisdictional point that a party may wish to raise." R. Stern & E. Gressman, Supreme Court Practice 382 (5th ed. 1978).


. Patterson v. Warner, 415 U.S. 303, 303-04, 94 S.Ct. 1026, 39 L.Ed.2d 343 (1974), where the Court stated:
We noted probable jurisdiction in this case, 411 U.S. 905 [93 S.Ct. 1533, 36 L.Ed.2d 194] (1973), because it appeared to present a significant issue under the Due Process and Equal Protection Clauses of the Fourteenth Amendment, as to the validity of that provision of W.Va.Code Ann. § 50-15-2 (1966), requiring a double bond as a condition for an appeal from a judgment entered by a justice of the peace in a civil case. See Lindsey v. Normet, 405 U.S. 56, 74-79 [92 S.Ct. 862, 874-877, 31 L.Ed.2d 36] (1972). Id. (footnote omitted).


. The district court’s reading of the Lindsey citation is supported by the Supreme Court’s clear indication that it found the doubling required by the Oregon statute to be offensive:
It cannot be denied that the double-bond requirement heavily burdens the statutory right of an FED defendant to appeal. While a State may properly take steps to insure that an appellant post adequate security before an appeal to preserve the property at issue, to guard a damage award already made, or to insure a landlord against loss of rent if the tenant remains in possession, the double-bond requirement here does not effectuate these purposes since it is unrelated to actual rent accrued or to specific damage sustained by the landlord.
405 U.S. at 77, 92 S.Ct. at 876.